DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 5-8, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19th, 2022.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 13C and 13I are blurry and the text cannot be read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 19 of U.S. Patent No. 11,207,584 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see charts below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/025,331
U.S. Patent 11,207,584 B2
Claim 1. A device, comprising:
a device body;
an accelerometer coupled to the body;
a camera to capture an image;







a wireless transceiver; and
a processor coupled to the body and associated with a blockchain with a blockchain address for a secured transaction or for identity management.

Claim 1. A device, comprising:
a device body;
an accelerometer coupled to the body;
a camera to capture an image;

a module to manage a chain of custody of a user, where one or more images are taken of a person and immutably supplemented with location, and an identity of the person associated with the image is added as a metadata;

a wireless transceiver; and
a processor coupled to the body and associated with a blockchain with a blockchain address for a secured transaction or for identity management.



Claim 3. The device of claim 1, comprising a module to manage a chain of custody of a user, where one or more images are taken of the user and immutably supplemented with location, and an identity of a person associated with the image is added as a metadata.


From claim 1 above:  a module to manage a chain of custody of a user, where one or more images are taken of a person and immutably supplemented with location, and an identity of the person associated with the image is added as a metadata;


Claim 4. The device of claim 1, comprising 








a module to manage a chain of custody for cannabis and a module to manage a chain of custody for a drug with ingredients, where one or more images are taken of drug ingredients and wherein an identity of a person associated with drug production is added as a metadata.

Claim 19. A device, comprising:
a device body;
an accelerometer coupled to the body;
a camera to capture an image;
a wireless transceiver;
a processor coupled to the body and associated with a blockchain with a blockchain address for a secured transaction or for identity management; and
a module to manage a chain of custody for cannabis and a module to manage a chain of custody for a drug with ingredients, where one or more images are taken of drug ingredients and wherein an identity of a person associated with drug production is added as a metadata.


Claim 9. The device of claim 1, comprising a module to manage a chain of custody for an object, a plant, a drug or a person.


Claim 7. The device of claim 1, comprising a module to manage a chain of custody for an object, a plant, a drug or a person



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2015/0067154 A1) in view of Rae et al. (US 2017/0116693 A1).
Regarding claim 1, Ly discloses a device, comprising: a device body; an accelerometer coupled to the body; a camera to capture an image; a wireless transceiver; and a processor coupled to the body (see Abstract and par. [0127], The processor 32 may further be coupled to other peripherals 52, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity. For example, the peripherals 52 may include an accelerometer, an e-compass, a satellite transceiver, a sensor, a digital camera (for photographs or video), a universal serial bus (USB) port, a vibration device, a television transceiver, a hands free headset, a Bluetooth® module, a frequency modulated (FM) radio unit, a digital music player, a media player, a video game player module, an Internet browser, and the like).
However, Ly does not explicitly disclose that the processor is associated with a blockchain with a blockchain address for a secured transaction or for identity management.
Rae teaches systems and methods for decentralizing commerce where a processor is associated with a blockchain with a blockchain address for a secured transaction or for identity management (see par. [0050], A blockchain management device that can be used to create and/or modify a digital rights ledger in accordance with embodiments of the invention is illustrated in FIG. 2. The blockchain management device 210 includes a processor 220, network interface 230, network input/output 260, system bus 250, and memory 280). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Ly with the blockchain of Rae in order to manage rights for digital assets utilizing blockchain rights ledgers (see Rae, par. [0002]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 2015/0067154 A1) in view of Rae et al. (US 2017/0116693 A1) and further in view of Gatt et al. (US 2010/0241451 A1).
Regarding claim 9, the combination of Ly and Rae discloses the device as discussed above. However, the combination of Ly and Rae does not explicitly disclose a module to manage a chain of custody for an object, a plant, a drug or a person.
Gatt teaches electronic chain of custody systems for use with drug testing where the functionality is performed using a recording device (see Abstract and par. [0008], an electronic chain of custody system can be used to process, monitor, and manage drug testing programs and associated data; also see par. [0010]-[0011], For example, the data recording device can be a digital pen. The digital pen can comprise a memory, a processor, and a wireless transceiver, and the digital pen can communicate with the digital storage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IoT device of Ly to include the chain of custody functionality of Gatt in order to enable efficient chain of custody procedures and integration of chain of custody data from multiple sources to a centralized, digitally-stored digital chain of custody record (see Gatt, par. [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Achtermann et al. (US 2018/0300831 A1), Fisher et al. (US 2016/0283920 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/1/2022